              Case3:20-cv-00625-CLB
              Case 3:20-cv-00625-CLB Document
                                     Document10
                                              9 Filed
                                                Filed03/25/21
                                                      03/25/21 Page
                                                               Page11of
                                                                      of35




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     Nevada Bar No. 14853
 3
     ALLISON J. CHEUNG, CSBN 244651
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 977-8942
 6   Facsimile: (415) 744-0134
     E-Mail: allison.cheung@ssa.gov
 7
     Attorneys for Defendant
 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
     SUSAN HOPKINS,                             )
13                                              )   Case No.: 3:20-cv-00625-CLB
                   Plaintiff,                   )
14                                              )   MOTION TO BE RELIEVED OF PROVIDING
            vs.                                 )   CD AND HARD COPIES OF THE CERTIFIED
15                                              )   ADMINISTRATIVE RECORD; [PROPOSED]
     ANDREW SAUL,                               )   ORDER
16   Commissioner of Social Security,           )
                                                )
17                 Defendant.                   )
                                                )
18

19

20

21

22

23

24

25

26
               Case3:20-cv-00625-CLB
               Case 3:20-cv-00625-CLB Document
                                      Document10
                                               9 Filed
                                                 Filed03/25/21
                                                       03/25/21 Page
                                                                Page22of
                                                                       of35




 1          Defendant, Commissioner of Social Security (Commissioner), by his undersigned attorneys,
 2   provides notice to the Court and Plaintiff that an electronic copy of the certified administrative record (e-
 3   CAR) has been prepared and can now be filed in this matter. However, the Commissioner advises the

 4   Court that, at this time, the Office of Appellate Operations (OAO) is not working at full capacity at its

 5   official worksite in Falls Church, Virginia. A limited number of staff is now permitted to physically

 6   enter the office to work on a very limited basis. While the e-CAR has been prepared, OAO is still unable

 7   to provide CD and hard copies of the CAR—which has typically been required in this Court—with any
     regularity, given the limited staff and overall volume of cases.
 8
            While the Commissioner typically files the e-CAR under seal, as required by the Court, this filing
 9
     is only accessible to the Court and not by the parties through CM/ECF. However, it is Defendant’s
10
     counsel’s understanding that a new event has been added to CM/ECF which will allow the Commissioner
11
     to file the e-CAR under seal and all case participants will have access to the e-CAR. Accordingly, the
12
     Commissioner requests that he be permitted to file the e-CAR under seal using this new event (“Certified
13
     Administrative Record under seal”) and be relieved of the requirement of preparing CD/hard copies of the
14
     CAR. This will allow Plaintiff to access the e-CAR through CM/ECF and for the case to move forward
15
     without delay.
16

17

18          Dated: March 25, 2021                          Respectfully submitted,
19
                                                           CHRISTOPHER CHIOU
20                                                         Acting United States Attorney

21                                                         /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
22                                                         Special Assistant United States Attorney

23

24

25

26



     Mot. Re: CAR; No. 3:20-cv-00625-CLB               1
               Case3:20-cv-00625-CLB
               Case 3:20-cv-00625-CLB Document
                                      Document10
                                               9 Filed
                                                 Filed03/25/21
                                                       03/25/21 Page
                                                                Page33of
                                                                       of35




 1                                         CERTIFICATE OF SERVICE
 2
            I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of MOTION TO BE RELIEVED
 5
     OF PROVIDING CD AND HARD COPIES OF THE CERTIFIED ADMINISTRATIVE
 6
     RECORD; [PROPOSED] ORDER on the following parties by electronically filing the foregoing with
 7   the Clerk of the District Court using its ECF System, which provides electronic notice of the filing:
 8
            Marc Kalagian
 9          marc.kalagian@rksslaw.com
            Attorney for Plaintiff
10
            Leonard Stone
11
            lstone@shookandstone.com
12          Attorney for Plaintiff

13   I declare under penalty of perjury that the foregoing is true and correct.

14
            Dated: March 25, 2021
15

16                                                         /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
17                                                         Special Assistant United States Attorney
18

19

20

21

22

23

24

25

26



     Mot. Re: CAR; No. 3:20-cv-00625-CLB
              Case
              Case 3:20-cv-00625-CLB
                   3:20-cv-00625-CLB Document
                                     Document 9-1 Filed 03/25/21
                                              10 Filed  03/25/21 Page
                                                                 Page 41 of
                                                                         of 52




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     Nevada Bar No. 14853
 3
     ALLISON J. CHEUNG, CSBN 244651
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 977-8942
 6   Facsimile: (415) 744-0134
     E-Mail: allison.cheung@ssa.gov
 7
     Attorneys for Defendant
 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
     SUSAN HOPKINS,                             )
13                                              )   Case No.: 3:20-cv-00625-CLB
                   Plaintiff,                   )
14                                              )   ORDER GRANTING DEFENDANT’S
            vs.                                 )   MOTION TO BE RELIEVED OF
15                                              )   PROVIDING CD AND HARD COPIES OF
     ANDREW SAUL,                               )   CERTIFIED ADMINISTRATIVE RECORD
16   Commissioner of Social Security,           )
                                                )
17                 Defendant.                   )
                                                )
18

19

20

21

22

23

24

25

26
               Case
               Case 3:20-cv-00625-CLB
                    3:20-cv-00625-CLB Document
                                      Document 9-1 Filed 03/25/21
                                               10 Filed  03/25/21 Page
                                                                  Page 52 of
                                                                          of 52




 1           Based upon Defendant’s Motion to be Relieved of Providing CD and Hard Copies of Certified
 2   Administrative Record, and for good cause shown, IT IS ORDERED that Defendant be relieved of
 3   providing CD or hard copies of the Certified Administrative Record (CAR) to the Court and to Plaintiff.

 4   The Court further ORDERS that Defendant may file an electronic copy of the CAR (e-CAR) under seal

 5   in CM/ECF.

 6

 7

 8
                                                        IT IS SO ORDERED:
 9

10                                                      UNITED STATES MAGISTRATE JUDGE
11                                                               March 25, 2021
                                                        DATED: ___________________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     [Proposed] Order; No. 3:20-cv-00625-CLB
